Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Response to Amendment
2.    Applicant's Amendment and Response filed 04/20/2021 has been entered and made of record. This application contains 8 pending claims.
Claims 1, 4, 5 and 7 have been amended.
Claims 2 & 3 are cancelled.

      Allowable Subject Matter
3.    Claims 1 and 4-10 are allowed.
4.    The following is an examiner’s statement of reasons for allowance:
       Claim 1 has been amended to include the intervening claim 2 and the allowable subject matter of cancelled claim 3 “wherein the operating platform is provided with a transmission track, whose tail end is equipped with a manipulator, an electrical switched limiting hole is arranged over the operating platform through a support, and a fixed pulley is arranged below the operating platform through the support, the high-voltage cable is limited to the position of the manipulator through the electrical-switched limiting hole and the fixed pulley, and is tightened and vertical, and the multi-parameter measuring devices are transmitted by the transmission track and fixed on the limited high-voltage cable by the manipulator at the predetermined distance” which was indicated in previous action mailed on 03/08/2021. 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-1557.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NANA OWUSU ANSAH/Examiner, Art Unit 2863       


/SON T LE/Primary Examiner, Art Unit 2863